DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 1/19/22
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2 and 4-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the disclosures of Amari et al (WO 2017/069079 A1 hereafter Amari) in view of Yarin et al (US 2016/0219874 hereafter Yarin).
Amari discloses a method for forming a coating on the skin comprising electrostatically spraying a composition directly to the skin and the application of a second composition other than the first sprayed composition to the skin (abstract, 0009, 0038).  The spray composition comprise one or more 0C can also be included (0042).  Of these polymers, include higher alcohol modified organopolysiloxanes, ester oils, plant and hydrocarbon oils, in combination with each other (0042).  The polyol is present about 40% by mass (0051).  The silicon oil could be present from at least 5% mass (0062). The ratio of the polyol to the silicon polymer is about 40/5 or about 8 (Ibid.)  The second composition can be an oil-in-water emulsion (0040). The liquid second composition is applied is methods other than electrostatic spraying including dripping, sprinkling and the like (0053). The compositions are applied in a method for application where the spray formulation is electrostatically applied to the skin forming fibers and the secondary composition is thereby applied (0039).  The electrostatic spraying device comprises a nozzle, for discharging the spray composition, a feed device, container and power source (Figure 1). 
While the reference is silent to the mechanical properties of the applied polymers and compounds, the reference is suggestive of the use of modified silicon polymers for the purpose of increasing adhesion.  Higher alcohol modified organosiloxanes are suggested as additional compounds for the secondary solution that increases the adhesion of the coating to the skin.  The use of specific modified silicones for adhesion improvement are known in the art as seen in the Yarin patent.
Yarin discloses an electrospun adhesive formulation useful in wound healing [abstract].  To improve and facilitate adhesion, additional polymers are applied to the formulation including higher alcohol modified silicon polymers such as poly(N-propanoylethyleneimine) grafted dimethylsiloxane [0037].  It would have been obvious to include the modified organosiloxane into the formulation of Amari to improve the adhesion of the formulation to the skin.

With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable coating formulation and means of applying said coating.  It would have been obvious t follow the suggestions of Amari to include modified organosiloxane polymers as the secondary solution in order to improve adherence of the first spray solution to the skin and look to the specific polymers of Yarin as they solve the same problem.  One of ordinary skill in the art would have been motivated to combine the prior art with a reasonable expectation of success since the polymers are useful in adhering compositions to organic tissue. 
Response to Amendment
The Declaration under 37 CFR 1.132 filed 1/19/22 is sufficient to overcome the rejection of claims 1-14 based upon 35 US 102a1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618